 FIBREBOARDPRODUCTS, INC.405FIBREBOARDPRODUCTS, INC., SAN JOAQUIN DIVISIONandOFFICEEMPLOYEES INTERNATIONAL UNION, LOCAL No. 243, AFL, PETI-TIONER.Case No. 20-RC-1803. January 19, 1953Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Robert V. Magor,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of all office employees employed atthe Employer's San Joaquin Division plant at Antioch, California.The Employer and the Association contend that the proposed unitis inappropriate and that an associationwide unit is alone appropri-ate, in view of the Employer's past particiation in associationwidebargaining for its production employees.The Employer joined theAssociation in 1948.The Association is comprised of 36 employersin the paper manufacturing industry, and has since 1934 bargainedon behalf of its members with the International Brotherhood of PulpMakers and the International Brotherhood of Pulp, Sulphite andPaper Mill Workers for the production employees of its membersin plants located in 3 States, including, since 1949, the instant plant,as well as 7 other plants of the Employer.The contracts negotiatedby the Association have uniformly been adopted by its members.However, there is no history of collective bargaining covering theoffice employees involved in this case, or any other office employeesof the members of the Association.We do not believe that the fore-going pattern of multiemployer bargaining for the Employer's pro-'The Pacific Coast Associationof Pulp & Paper Manufacturers(hereinafter called theAssociation),of which theEmployer is a member,was permitted to intervene at thehearing,in the absence of objection by the other parties.The Association and the Em-ployer were granted leave to file with the Board a brief inreply to thePetitioner's brief.102 NLRB No. 43.250983-vol 102-5327 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDduction employees should preclude a finding that the unitof officeemployees here sought is appropriate at thepresent time?The instant plant at Antioch, California, is one of 8 paper manu-facturing plants of the Employer, located in 3 different States.TheEmployer has 1 other such plant at Antioch.Although there is someinterchange of office workers between this plant and other plants ofthe Employer, all hiring of new employees for this plant is donelocally by plant supervisors, and the personnel manager there han-dles all plant labor relations matters.Under these circumstances, and upon the entire record, we findthat the single-plant unit of office employees sought by the Petitioneris appropriate.We shall, therefore, direct an election in the follow-ing unit :All office employees employed at the Employer's San Joaquin Divi-sion plant, Antioch, California, including clerks, stenographers, ac-countants, statisticians, and paymasters, but excluding confidential,3managerial, professional, and all other employees, guards, and super-visors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]2SeeJoseph E. Seagram&Sons, Inc.,101 NLRB 101;Miller & Miller Freight Lines,101 NLRB 581;Lownsbury Chevrolet Company,101 NLRB 1752.3 In accord with the stipulation of the parties,we shall exclude as confidential em-ployees the secretaries to the personnel manager and to the plant manager.CARYLUMBER COMPANYandUNITEDBROTHERHOOD OF CARPENTERSAND JOINERSor AMERICA,AFL,LOCALUNIONNo. 2399.CaseNo. 11-CA-t58 (f ommerly.34-CA-258). January 01, 1953Decisionand OrderOn March 18, 1952, Trial Examiner Louis Plost issued his Inter-mediate Report in the above-entitled proceeding finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examineralso recom-mended dismissal of the complaint with respect to certain conduct bythe Respondent alleged to be violative of the Act.Thereafter theRespondent and the General Counsel filed exceptions to the Inter-mediate Report and supporting briefs.The Respondentalso re-quested oral argument. This request is denied as the record and briefs,102 NLRB No. 49.